Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claims 1 and 9  
	Although the specification states that the attachment device is configured to enclose a plurality of portions of the securing strap, there is no detail as to what this statement means or how it performs this function. As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claims 4, 6, and 9  
	Claims 4 and 9 recite that the attachment device is a snap device, but claim 6 which depends from claim 4 and claim 9 recite that the snap device maintains the closed position via a magnet. It is unclear what structure constitutes the snap device as claimed, and how the magnetic connection constitutes a “snap device”. As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claims 2-3, 5, and 7-8  
	These claims depend from a rejected claim and so incorporate its indefinite scope.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1 and 9  
	Although the specification generally states that the attachment device is configured to enclose a plurality of portions of the securing strap, there is no detail as to what this means, and it is unclear what the scope of this language is, whether it encompasses the loop being capable of attaching to multiple locations along the strap (i.e. different locations could be considered different portions), if it encompasses the attachment device having two parts that attach together around the same strap part (e.g. one wraps around a first side/portion and the other wraps around/encloses the second side/portion), or if it has some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 4, 6, and 9
	Claims 4 and 9 recite that the attachment device is a snap device, but claim 6 which depends from claim 4 and claim 9 recite that the snap device maintains the closed position via a magnet. It is unclear how broadly the term “snap device” should be taken to encompass a structure held together by a magnet.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-3, 5, and 7-8  
	These claims depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #7,694,862 to Bergeron (Bergeron) in view of U.S. Patent #6,256,845 to Tseng (Tseng), either alone or further in view of U.S. Patent #9,144,294 to Gregory (Gregory).
With Respect to Claim 1  
	Bergeron discloses a system for releasably securing an article to a garment, comprising: a garment (Col. 1 lines 10-15 and Col. 6 lines 21-29 disclose attachment to garments such as vests) having a plurality of garment loops; an article (10) having a plurality of attachment loops (noting 26 and 26’) at an upper portion of the article; and a securing strap (2) having at a free end an attachment device (42), the securing strap being configured to secure the garment to the article in a secured condition via the garment loops and attachment loops, wherein in the secured condition, the garment loops and attachment loops are linearly aligned to form a linear path and the securing strap is positioned within the garment loops and attachment loops along the linear path (FIGS. 4-7, 9-10); but does not detail the location of the garment loops and so does not disclose that they are at a lower portion of the garment, does not disclose the attachment device is configured to enclose a plurality of portions of the securing strap.  
	However, Tseng discloses forming a similar strap that loops back and attaches to itself with an attachment device (3-4, 6) configured to enclose a plurality of portions of the securing strap in order to adjust the location of the attachment device along the strap.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Tseng, to replace the mating snap connectors of Bergeron with a cross strap having ends attachable together to form a loop, in order to allow for attachment at different points along the strap to allow for adjustability of the attachment mechanism (e.g. one could pass it through more loops downwardly and then fewer loops upwardly and still attach it, or extend the strap upwardly to form a variable size hanging loop with it), as doing so constitutes at most merely making adjustable (MPEP 2144.04) which does not patentably distinguish over the prior art and/or as a mere substitution of one art known attachment mechanism for another (MPEP 2144.04) which does not patentably distinguish over the prior art.
It would also have been obvious to one of ordinary skill in the art before the filing date of this application to have the garment loops be located at a lower portion of the garment, as a mere selection of an art appropriate location for them, and/or as to a vest to locate them near a user’s waist area which is a common area for holding similar holster/pouches/etc.
	Alternately, Gregory discloses a similar garment attached pouch with a similar strap attaching structure, and the garment having a plurality of garment loops at a lower portion of the garment (FIG. 1), which provides sufficient motivation to form the garment structure of the combination in this fashion and/or evidence of the obviousness of such structure.
	Alternately, to the degree that it could be argued that the Tseng attachment device might be awkward to use between the Bergeron strap and pouch, Gregory discloses a similar interweaving/inderdigiting fastening strap which is extended outwardly and then inserted between the article/pouch/bag and the strap, and so it would have been obvious to use the Bergeron strap as modified to extend in this fashion as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). 
With Respect to Claim 2  
The system of Claim 1, wherein the garment is a vest.  
With Respect to Claim 3  
The system of Claim 1, wherein the article is a bag (i.e. a pouch, holster, or similar examples used for article 10 are all bags), but does not detail a particular material for the bag and so does not disclose that it is fabric.  
However, Examiner takes official notice that fabric is an art known material used to form similar pouches/holsters/bags, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the bag out of fabric, for the art known benefits of fabric in general or of any particular fabric (e.g. strength, washability, low cost, ease of manufacturing) as a mere selection of an art known material to use, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 4  
The system of Claim 1, wherein the attachment device is a snap device having a first and second side formed by the bisection of the snap device with the securing strap, the attachment device configured to provide an open position and a closed position (per Tseng).  
With Respect to Claim 5  
The system of Claim 4, wherein in the secured condition, the snap device is in the closed position such that the first and second side oppose each other to maintain the securing strap therebetween (per Tseng).  
With Respect to Claim 6  
The system of Clam 5, but does not disclose wherein the snap device maintains the closed position via a magnet included in one of the first and second sides.  
	However, Examiner takes official notice that magnetic fasteners are an art known substitute for snap fasteners, and/or that snap fasteners including magnets are known in the art, and so it would have been obvious to one of ordinary skill in the art to use magnetic snap fasteners or to replace the snap connection with a magnetic connection, as a mere selection of an art appropriate fastener to use or at most a mere substitution of one art known fastener for another, or for the art known benefits of magnetic fasteners (e.g. automatic alignment and fastening).
With Respect to Claim 7  
The system of Claim 5, wherein in the secured condition, the securing strap is 7passed twice through the garment loops and the attachment loops to form a securing loop (FIGS. 4 and 5-6).  
With Respect to Claim 8  
The system of Claim 7, wherein the snap device secures the garment to the article by enclosing the securing loop and the free end within the first and second sides (per Tseng).  
With Respect to Claim 10  
A method for releasably securing an article to a garment, comprising: linearly aligning a plurality of garment loops affixed to a garment and a plurality of 8attachment loops affixed to an article (per Bergeron, FIGS. 4-7); interweaving a securing strap (2) along a linear path within the plurality of garment and attachment loops formed by the linear alignment, the interweaving including interweaving a portion of the securing strap twice within the linear path thereby forming a securing loop (FIGS. 4-6); aligning a portion of the securing loop with a free end of the securing strap (Bergeron FIGS. 4-6, as well as Gregory); and securing the garment to the article by enclosing and maintaining the securing loop with the free end of the securing strap via an attachment device (securing via Bergeron, enclosing via Tseng).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #7,694,862 to Bergeron (Bergeron) in view of U.S. Patent #6,256,845 to Tseng (Tseng) and U.S. Patent #5,131,118 to Breeher (Breeher), either alone or further in view of U.S. Patent #9,144,294 to Gregory (Gregory).
With Respect to Claim 9  
Bergeron in view of Tseng and Breeher, either alone or further in view of Gregory (see the rejection of claims 1-8 above for details of the combination) discloses a system for releasably securing an article to a garment, comprising: a garment (per Bergeron) having a plurality of garment loops (24 and 24’) at a lower portion of the garment (per obvious location or Gregory); an article (10) having a plurality of attachment loops (16, 16’) at an upper portion of the article; and a securing strap (2) having at a free end an attachment device (3, 4, and 6 per Tseng) configured to enclose a plurality of portions of the securing strap, the securing strap being configured to secure the garment to the article in a secured condition via the garment loops and attachment loops, wherein in the secured condition, the garment loops and attachment loops are linearly aligned to form a linear path and the securing strap is positioned within the garment loops and attachment loops along the linear path (per Bergeron, FIGS. 4-6)), the attachment device is a snap device having a first and second side formed by the bisection of the snap device with the securing strap, the attachment device configured to provide an open position and a closed position, in the secured condition, the snap device is in the closed position such that the first and second side oppose each other to maintain the securing strap therebetween (per Tseng), the snap device maintains the closed position via a magnet included in one of the first and second sides (per obviousness of using a magnet in place of the snap fastener or to use a magnetic snap fastener), in the secured condition, the securing strap is passed twice through the garment loops and the attachment loops to form a securing loop, the snap device secures the garment to the article by enclosing the securing loop within the first and second sides (Bergeron and/or Gregory disclose passing twice through the grommet holes which forms a securing loop and the snap device encloses a portion of the strap which is part of the securing loop), but does not disclose that the snap device encloses the free end as claimed.  
	However, Breeher discloses forming a similar attachment device to that of Tseng such that the attachment device encloses both a strap securing loop section and the free end of the strap (i.e. the attachment device is a cross strap attached to the free end so as to surround it rather than integrally formed and extending to the sides).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Breeher, to form the attachment device of the combination so as to enclose the free end, in order to allow for separate manufacture of the parts, to allow for manufacture of different lengths of strap to which the attachment device/loop could be attached, and/or as a mere substitution of one art known fastening structure for another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the cited prior art discloses similar straps through loop attachment mechanisms or other features of the invention.




  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734